            Case 1:18-cv-02082-TFH Document 37 Filed 05/28/19 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DISTRICT OF COLUMBIA

ROY STEWART MOORE and                                  )
KAYLA MOORE,                                           )
                                                       )
              Plaintiffs,                              )
                                                       )
v.                                                     )   Case No. 1:18-cv-02082
                                                       )
SACHA NOAM BARON COHEN,                                )
SHOWTIME NETWORKS, INC., and                           )
CBS CORPORATION,                                       )
                                                       )
              Defendants.                              )


           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR
         RECONSIDERATION OF COURT’S ORDER OF APRIL 29, 2019 AND
       MOTION TO RECUSE OR DISQUALIFY AND RANDOM REASSIGNMENT
                   TO ANOTHER JURIST OF THIS COURT

         Plaintiffs’ motion for reconsideration of the Court’s order transferring the above-

captioned case to the U.S. District Court for the Southern District of New York (“SDNY”)

should be denied for a number of independent reasons. Most importantly, under well settled law

in this Circuit, this Court no longer has jurisdiction to hear Plaintiffs’ motion, because the case

has already been transferred to another district.1

         On April 29, 2019, after full briefing and oral argument, the Court issued an order

granting Defendants’ motion to transfer this case to the SDNY pursuant to 28 U.S.C. § 1404(a).

See ECF No. 34. Initially, Plaintiff took no action in response to the issuance of this order. On


1
 Similarly, Plaintiffs’ motion for recusal and reassignment is frivolous on its face, but is, in any event,
moot, since the case is no longer being heard in this District. If not moot, it should be denied since
Plaintiffs have not remotely met the well-established standards to justify recusal or
disqualification of a judge – basing it solely on perceived negative remarks about Plaintiff Roy
Moore by this Court. Indeed, even “judicial remarks during the course of a trial that are critical
or disapproving of, or even hostile to, counsel, the parties, or their cases, ordinarily do not
support a bias or partiality challenge.” See Liteky v. United States, 510 U.S. 540, 555–56 (1994).
See also Strange v. Islamic Republic of Iran, 46 F. Supp. 3d 78, 80–82 (D.D.C. 2014).

                                                      1
4818-7262-5303v.3 3940173-000105
            Case 1:18-cv-02082-TFH Document 37 Filed 05/28/19 Page 2 of 5



May 13, 2019, a full fourteen days after the Court issued its order, the Court formally transferred

the case to the SDNY and the Clerk of Court filed a record of the extraction and transfer on the

docket in this case. See ECF No. 35. Only then, after the transfer had been effectuated, did

Plaintiffs file the motion to reconsider.

         Due to Plaintiffs’ delay, however, this Court now lacks jurisdiction to hear Plaintiffs’

motion. Under “binding circuit precedent,” “it is settled that the ‘physical transfer of the original

papers in a case to a permissible transferee forum deprives the transferor circuit of jurisdiction to

review the transfer.’” Nat’l Wildlife Federation, Inc. v. U.S. Army Corp. of Engineers, 314 F.

Supp. 3d 126, 128, 130 (D.D.C. 2018) (quoting Starnes v. McGuire, 512 F.2d 918, 924 (D.C.

Cir. 1974)); see also In re Asemani, 455 F.3d 296, 299-300 (D.C. Cir. 2006); In re Sosa, 712

F.2d 1479, 1480 (D.C. Cir. 1983). Thus, a motion to reconsider a transfer order that is filed after

the litigation is electronically transferred to a different court must be denied. See id. (denying

motion to reconsider filed 13 days after transfer order where the files were electronically

transferred 12 days after transfer order). Here, the files in this case were electronically

transferred on May 13, 2019—more than a day before Plaintiffs filed their motion to reconsider.

See ECF No. 35. For that reason alone, this Court lacks jurisdiction to hear Plaintiffs’ motion,

and it must be denied.

         But even if this Court did have jurisdiction to hear Plaintiffs’ motion for reconsideration,

the motion is patently meritless. It is well settled that “‘motions for reconsideration … cannot be

used as an opportunity to reargue facts and theories upon which a court has already ruled, nor as

a vehicle for presenting theories or arguments that could have been advanced earlier.’” Klayman

v. Judicial Watch, Inc., 296 F. Supp. 3d 208, 213–14 (D.D.C. 2018) (quoting Estate of Gaither

ex rel. Gaither v. District of Columbia, 771 F .Supp. 2d 5, 10 & n.4 (D.D.C. 2011)). But that is



                                                   2
4818-7262-5303v.3 3940173-000105
            Case 1:18-cv-02082-TFH Document 37 Filed 05/28/19 Page 3 of 5



all Plaintiffs seek to do here. Plaintiffs do not identify any error in the Court’s decision, let alone

“clear error” that could justify reconsideration. They simply “rehash arguments previously made

and rejected.” Arias v. DynCorp, 856 F. Supp. 2d 46, 51–52 (D.D.C. 2012) (citation omitted).2

For this additional reason, Plaintiffs’ motion should be denied.

DATED: May 28, 2019

                                                 Respectfully submitted,

                                                         /s/ Lisa B. Zycherman

                                                 Lisa B. Zycherman (D.C. Bar No. 495277)
                                                 Eric J. Feder (pro hac vice)

                                                 DAVIS WRIGHT TREMAINE LLP
                                                 1919 Pennsylvania Avenue, N.W., Suite 800
                                                 Washington, D.C. 20006-2401
                                                 (202) 973-4200
                                                 (202) 973-4499 (fax)
                                                 lisazycherman@dwt.com
                                                 ericfeder@dwt.com

                                                 Elizabeth A. McNamara (pro hac vice)
                                                 Rachel F. Strom (pro hac vice)

                                                 DAVIS WRIGHT TREMAINE LLP
                                                 1251 Avenue of the Americas, 21st Floor
                                                 New York, New York 10020
                                                 (212) 489-8230
                                                 (212) 489-8340
                                                 lizmcnamara@dwt.com
                                                 rachelstrom@dwt.com

2
  Plaintiffs’ arguments have no substantive merit in any event. The Court correctly applied the Supreme
Court’s decision in Atlantic Marine Construction Co. v. U.S. District Court, which holds that “a proper
application of § 1404(a) requires that a forum-selection clause be given controlling weight in all but the
most exceptional cases.” 571 U.S. 49, 63 (2013). Plaintiffs are correct that Atlantic Marine did not
address Plaintiffs’ fraud arguments, and this Court never held otherwise. The Court correctly applied the
settled law of this Circuit that fraudulent inducement allegations prevent enforcement of a forum selection
clause only where the inclusion of that clause was itself induced by fraud, which Plaintiffs did not even
attempt to show here. See, e.g., Marra v. Papandreou, 59 F. Supp. 2d 65, 70-71 & n.3 (D.D.C. 1999)
(citation omitted) (emphasis added), aff’d, 216 F.3d 1119 (D.C. Cir. 2000); see also Scherk v. Alberto-
Culver Co., 417 U.S. 506, 519 n.14 (1974) (squarely rejecting notion that “any time a dispute arising out
of a transaction is based upon an allegation of fraud, as in this case, the [forum selection] clause is
unenforceable”).

                                                    3
4818-7262-5303v.3 3940173-000105
            Case 1:18-cv-02082-TFH Document 37 Filed 05/28/19 Page 4 of 5




                                       Of Counsel:

                                       Russell Smith, Esq.
                                       Jeff Holmes, Esq.
                                       SMITH DEHN LLP
                                       2500 Broadway
                                       Building F, Suite F-125
                                       Santa Monica, California 90404
                                       (310) 396-9045
                                       rsmith@smithdehn.com
                                       jholmes@smithdehn.com


                                       Attorneys for Defendants Sacha Noam Baron
                                       Cohen, Showtime Networks Inc., and CBS
                                       Corporation




                                          4
4818-7262-5303v.3 3940173-000105
            Case 1:18-cv-02082-TFH Document 37 Filed 05/28/19 Page 5 of 5



                                   CERTIFICATE OF SERVICE

         This is to certify that I have this 28th day of May, 2019, electronically filed the foregoing

Motion to Correct Prior Filings and Proposed Order using the CM/ECF system and served upon

counsel of record by electronic filing.


                                                       /s/ Lisa B. Zycherman
                                                        Lisa B. Zycherman




4818-7262-5303v.3 3940173-000105
